Case 8:19-cv-01092-JLS-DFM Document 22 Filed 09/18/20 Page 1 of 1 Page ID #:148



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11   RICHELLE BURRIS,                           Case No.: 8:19-cv-01092-JLS-DFM
  12                Plaintiff,                     ORDER OF DISMISSAL WITH
  13         v.                                    PREJUDICE AS TO ENTIRE
                                                   ACTION
  14
       DISCOVER BANK,
  15
                   Defendant.
  16
  17         Upon review of the Parties’ Stipulation of Dismissal with Prejudice of

  18   Defendant Discover Bank, and good cause appearing,
  19
             IT IS ORDERED that the Stipulation is GRANTED.
  20
  21         The above-entitled matter is hereby dismissed with prejudice in its entirety
  22   with the parties to bear their own attorneys’ fees, costs, and expenses.
  23
             IT IS SO ORDERED.
  24
  25   Dated: September 18, 2020
  26
  27                                                    Honorable Josephine L. Staton
                                                        United States District Judge
  28


                                                -1-
